Matthew M. Levy, J.
This is a proceeding hy a tenant, instituted in pursuance of article 78 of the Civil Practice Act, to review and set aside an order of the respondent Temporary State Housing Rent Commission fixing the maximum rent for certain premises. The landlord moved before me for leave to intervene in the proceeding. Objection thereto was interposed by the tenant-petitioner. I granted the motion, and I directed the settlement of an order on that decision. Thereafter, and by order of the court entered on consent, the proceeding was remitted to the Temporary State Housing Rent Commission.
The landlord has now presented an order for my signature effectuating the granting of leave to intervene. The tenant opposes the signing and entry of the order upon the ground that the proceeding is no longer pending in this court. The objection is well taken. The matter is now again before the commission, and any request for intervention in respect of the subject premises should be made administratively. In the event that, as a result of any subsequent determination of the commission, a new article 78 proceeding is instituted in this court by tenant or landlord, that will be entirely de novo and on the basis of the new ruling by the commission. The proceeding in this court will be a new one, with process required to be served anew. Upon the commencement of the new proceeding, if any, the prevailing party before the commission may, if necessary, apply to the court for leave to intervene.
Accordingly, the proposed order will not be signed.